Citation Nr: 1627253	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1993 to February 1993 and in the Army from September 1999 to June 2001. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran does not assert that a stressor was incurred in combat.  Rather, he contends that during training, four members of his basic training platoon were routinely "horsing around," not taking things seriously, and not doing chores as required by their drill sergeant.  One Sunday afternoon the platoon was cleaning up their barracks.  The Veteran stuck his head into the room where the four slept to see if their room was up to snuff.  Suddenly, someone grabbed him from behind and put him in a chokehold until he passed out and fell to the floor.  Three of the four "troublemakers" were in their room, the fourth was the one who had assaulted the Veteran as a joke.  All four found the prank funny, but when the Veteran came to a few seconds later, he told the four that if he ever caught them one on one, he would kill them.  One of his friends in the platoon convinced him not to report the incident. 

In April 2009, the Veteran was afforded a comprehensive PTSD evaluation.  A VA psychologist endorsed a diagnosis of PTSD based on the reported stressor.  The Veteran underwent mental status examination and appropriate testing.  The examiner noted that the Veteran reported experiencing a non-combat trauma (an assault from behind in which he was put in a choke-hold and passed out) and exhibited moderate to significant reexperiencing, avoidance, and hyperarousal symptoms of PTSD, and met criteria for PTSD.  The examiner noted that the Veteran also experienced an abduction and attempted sexual assault as a child, which may have resulted in increased susceptibility to PTSD later in life.  In addition, he met criteria for Major Depression and likely has had previous episodes of depression.  The examiner indicated that the Veteran's grandfather (to whom he was very close) died just four weeks ago, so his current depressive symptoms must be seen in light of this loss.  The Veteran did not meet criteria for generalized anxiety disorder, though he presented as exceedingly anxious in our interview.  The examiner opined that his anxiety was better subsumed under the PTSD diagnosis.  

The Veteran was afforded a VA PTSD examination in September 2010.  The VA examiner also conducted a mental status examination and appropriate testing.  The examiner concluded that the Veteran did not have PTSD, but rather had a mood disorder, not otherwise specified, with prominent anxiety and depressive features.  The examiner opined that this diagnosis was not likely related to service.

The Veteran also submitted a private psychologist's report dated in March 2012 which yielded a diagnosis of PTSD after psychological testing.  The examiner noted that the Veteran had reported being assaulted while in the military.  Based the clinical interview, observations and review, of assessment measures and records, it was the examiner's professional opinion that the Veteran met the criteria for PTSD.  

All of the medical examiners are competent to provide medical assessments.  There are two positive psychologists' opinions and one negative psychologist's opinion.  As noted, a VA psychologist and a private psychologist confirmed that this claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related thereto.  Although VA cannot independently verify the stressor, the presented stressor is generally consistent with the places, types, and circumstances of the Veteran's service and the Veteran was credible in his report of that stressor.  38 U.S.C.A. § 1154(a).  Significantly, criterion (5) above provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred and, as noted, a VA psychologist found that a personal assault occurred.  Although another VA psychologist was not in agreement, the evidence is at least in equipoise and the Board affords all reasonable doubt to the Veteran.  The Board therefore accepts that the reported stressor involving the assault occurred and that the Veteran feared for his life at that time.  

In sum, the Board finds that there is an accepted inservice stressor, a current diagnosis of PTSD, and a VA psychologist's opinion that the stressor resulted in PTSD as well as a consistent private opinion that also concluded that the stressor resulted in PTSD.  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


